MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                          Mar 02 2017, 9:57 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Karen Fielder                                            Ryan G. Liffrig
Westfield, Indiana                                       Alexander P. Pinegar
                                                         Church Church Hittle + Antrim
                                                         Noblesville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Karen Fielder,                                           March 2, 2017
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         29A02-1609-MI-2200
        v.                                               Appeal from the Hamilton Circuit
                                                         Court
Hamilton Southeastern Schools,                           The Honorable Paul A. Felix,
Appellee-Defendant                                       Judge
                                                         Trial Court Cause No.
                                                         29C01-1606-MI-5924



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1609-MI-2200 | March 2, 2017           Page 1 of 4
[1]   Karen Fielder’s children attend Hamilton Southeastern (HSE) schools. In

      2011, Fielder filed a petition to dissolve her marriage and has been involved in a

      contentious custody dispute with her ex-husband since that time. The

      dissolution court has granted physical and legal custody to the children’s

      father.1 Fielder has requested that HSE list her as an emergency contact—

      someone who is permitted to pick up the children from school—in school

      records and that she be allowed to eat lunch with her children on school days

      when the court has not granted her parenting time with her children. HSE

      denied both requests absent an order from the dissolution court that would

      authorize these actions. Fielder filed a complaint seeking to force HSE to

      comply with these requests; the trial court dismissed the complaint for failure to

      state a claim upon which relief can be granted under Indiana Trial Rule

      12(B)(6).


[2]   The first basis of Fielder’s complaint is the Family Educational Rights and

      Privacy Act (FERPA). 20 U.S.C. § 1232g. FERPA is enforced by the United

      States Department of Education, and schools that do not comply with its

      requirements (related to student educational records) can lose federal funding.

      An individual has no right of action under FERPA; instead, only the Secretary

      of Education may enforce its provisions. E.g., Norris v. Bd. of Educ., 797 F.




      1
        Until very recently, the dissolution court did not even authorize Fielder to have unsupervised parenting
      time with her children.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1609-MI-2200 | March 2, 2017               Page 2 of 4
      Supp. 1452, 1465 (S.D. Ind. 1992). Therefore, the trial court properly

      concluded that this claim offers no relief to Fielder.


[3]   The second basis of the complaint is Indiana Code section 20-33-7-2, which

      states that a school “must allow a custodial parent and a noncustodial parent of

      a child the same access to their child’s education records” absent a court order

      to the contrary. Fielder does not allege that she has not been provided the same

      access to the children’s school records as their father. As a result, the trial court

      properly concluded that this claim offers no relief to Fielder.


[4]   Finally, we infer that Fielder may be arguing that the Indiana Parenting Time

      Guidelines require HSE to comply with her requests. Initially, we note that the

      Guidelines are merely guidelines—and, indeed, the dissolution court in this

      case did not follow the Guidelines, affording Fielder substantially less parenting

      time than the Guidelines suggested. Furthermore, the Guidelines are applicable

      to cases involving custody and parenting time. Fielder has offered no

      authority—and we can find none—suggesting that the Guidelines are somehow

      applicable and binding on non-parties to a custody suit or that the Guidelines

      provide a private right of action to sue a non-party for failing to comply with

      part of the guidelines. Consequently, the trial court properly concluded that

      this claim offers no relief to Fielder.


[5]   In sum, the trial court did not err by concluding that Fielder’s complaint does

      not state any claims upon which relief may be granted. Unless and until the

      dissolution court enters an order authorizing HSE to list Fielder as an


      Court of Appeals of Indiana | Memorandum Decision 29A02-1609-MI-2200 | March 2, 2017   Page 3 of 4
      emergency contact and/or to have lunch with her children at school, HSE is

      not in the wrong by refusing to comply with those requests.


[6]   The judgment of the trial court is affirmed.


      Najam, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 29A02-1609-MI-2200 | March 2, 2017   Page 4 of 4